Citation Nr: 0638275	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  92-53 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 
1988, for the award of a 100 percent disability evaluation 
for a schizo-affective disorder with post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
22, 1988, for the award of a 20 percent disability evaluation 
for a seizure disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1968.

This claim is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim has a protracted procedural history and now 
consists of over 5 boxes of documents.  Briefly, the Board 
denied the veteran's claims for earlier effective dates by 
decision dated in May 2002.  Subsequently, he appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Veterans Claims Court).  By Order 
entered in December 2002, the Veterans Claims Court vacated 
the Board's decision and remanded the case for Veterans 
Claims Assistance Act (VCAA) notification.  

In March 2003, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  In April 
2003, the Board remanded the issues to the RO for due process 
development.  The veteran was provided with VCAA notification 
in May 2003.  

In September 2003, the Board again denied the claim.  The 
Veterans Claims Court again vacated the Board's decision on 
the basis of a Joint Remand.  In April 2005, the Board 
remanded the claim for additional due process considerations.  
The veteran was given further VCAA notification in May 2005.  
The claim is again on appeal to the Board.

The veteran testified at a hearing before the Board in 
February 2002.  A transcript of the hearing testimony is 
associated with the claims file.  However, the member of the 
Board (now known as Veterans Law Judges) who conducted the 
February 2002 hearing has since retired.  Thereafter, the 
veteran was offered and accepted another hearing before the 
undersigned Acting Veterans Law Judge in August 2006.  A 
transcript of this hearing is also of record.

As final procedural matters, which have been raised in 
several Board decisions and remands, the veteran has cited 
various disabilities for which he sought service connection.  
In addition, in a statement received by VA in December 1999, 
he identified various disorders for which service connection 
was desired.  A review of the record shows that some of the 
disabilities claimed by him on those occasions have been 
previously considered by VA. These matters, however, have not 
been developed for appellate review and, as previously noted 
by the Board on several occasions, are not before the Board 
at this time.

In previously addressing these issues, the Board noted that, 
subsequent to the issuance of a Statement of the Case (SOC) 
in February 2000, the veteran submitted argument in which he 
referred to clear and unmistakable error; this was deemed by 
the Board to be an apparent reference to clear and 
unmistakable error cited in the SOC and in the October 1999 
rating decision, in which the RO assigned the effective dates 
that are the subject of this appeal.  

The veteran, however, did not specifically identify any prior 
RO or Board decision as containing clear and unmistakable 
error.  The Board has previously noted, but will reiterate 
again, that if the veteran seeks to allege that there was 
clear and unmistakable error in a prior Board decision, he 
was to submit a written statement to the Board indicating 
which particular Board decision contains such error along 
with his reasons for that opinion, and that if he seeks to 
allege clear and unmistakable error in any prior RO decision, 
he was to submit a written statement to the RO, identifying 
the specific decision and setting forth the clear and 
unmistakable error that was allegedly made.  

Subsequently, the veteran has submitted volumes of statements 
in support of his claims, it does not appear, however, that 
pleadings with the specificity required for clear and 
unmistakable error allegations have been received by VA, and 
those matters are not before the Board.

Finally, the Board notes that the veteran has submitted 
numerous filings referencing the Freedom of Information Act 
(FOIA).  The Privacy Act Officer has responded to his 
requests as required by law.  After a discussion with the 
Privacy Act Officer regarding his intent and the effect of 
his requests in proceeding to a final decision in the case 
(see 38 C.F.R. § 20.1200), the veteran has withdrawn his FOIA 
requests.  See VA Form 119 dated October 23, 2006; Board 
letter dated October 24, 2006.


FINDINGS OF FACT

1.  On April 5, 1988, the veteran filed a claim for 
entitlement to service-connection for PTSD.

2.  By decision dated in February 1990, the RO granted 
service connection for PTSD and assigned a 10 percent rating 
effective from April 5, 1988.

3.  The veteran challenged the April 5, 1988, effective date, 
which was denied by Board decision dated October 23, 1995.

4.  The Board's October 23, 1995, decision is final.

5.  By decision dated in October 1999, the RO recharacterized 
the veteran's psychiatric disability as schizo-affective 
disorder with PTSD symptoms and granted a 100 percent rating.  
The effective date of April 5, 1988, did not change.

6.  The veteran's current free-standing claim for an earlier 
effective date for the award of service connection PTSD is 
barred as a matter of law.

7.  On February 1, 1988, the Board denied a claim for an 
evaluation in excess of 10 percent for a seizure disorder.

8.  The Board's February 1, 1988, decision is final.

9.  On February 22, 1988, the veteran filed a claim for an 
increased rating for a seizure disorder.

10.  It is not factually ascertainable that the veteran's 
seizure disorder increased in severity in the three week 
period between February 1, 1988, and February 22, 1988, or 
that it increased in severity in the one year period prior to 
February 22, 1988.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than April 5, 
1988, for the assignment of a 100 percent disability 
evaluation for schizo-affective disorder with PTSD lacks 
legal merit and entitlement under the law and must be denied.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400 (2006).

2.  The criteria for the award of an effective date earlier 
than February 22, 1988, for the assignment of a 20 percent 
disability rating for seizure disorder are not met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.400(o)(1)(2), 3.1, 3.157, 4.2, 4.7, 4.10, 4.124(a), 
Diagnostic Code (DC) 8910 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2006) (emphasis added).  

The effective date may also be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
the date of the increase.  38 C.F.R. § 3.400(o)(2) (2006).  
VA medical records may form the basis of an informal claim 
for increased benefits where a formal claim of service 
connection has already been allowed.  38 C.F.R. § 3.157 
(2006).

The veteran contends that he is entitled to earlier effective 
dates for the assignment of a 100 percent rating for a 
psychiatric disability (effective April 5, 1988) and a 20 
percent rating for a seizure disorder (effective February 22, 
1988).  After a careful review of the claims file, the Board 
finds that there is no basis for the assignment of earlier 
effective dates.  

I.  Entitlement to an Effective Date Earlier than April 5, 
1988, for a 100 Percent Disability Evaluation for Schizo-
Affective Disorder with PTSD

Without covering the extensive procedural history of this 
issue, the RO granted service connection for PTSD by rating 
decision dated in February 1990.  That rating decision 
established an effective date of April 5, 1988, for the grant 
of service-connection benefits.  

The veteran disagreed with the effective date for the initial 
grant of service connection and argued that his PTSD existed 
during his service in Vietnam and that he should be granted 
service connection for the time of his discharge from service 
in December 1968.  The issue of the effective date of the 
grant of service connection was denied by the Board in 
October 1995 and became final.  38 U.S.C.A. § 7104(b) (West 
1991); 38. C.F.R. § 20.1100 (1995).

Ultimately, the RO recharacterized the veteran's psychiatric 
disability as schizo-affective disorder with PTSD symptoms 
and granted a 100 percent rating.  The original effective 
date of April 5, 1988, which had already been addressed by 
the Board, was continued.  Nonetheless, the veteran again 
appealed the effective date of the grant of benefits, 
essentially maintaining that he was entitled to a 100 percent 
rating since military discharge.  

In this case, the Board's October 1995 decision that denied 
entitlement to an effective date prior to April 5, 1988, for 
the grant of service connection for PTSD effectively bars any 
current challenge to the effective date assigned, regardless 
of the disability rating assigned.  In other words, that the 
veteran was subsequently granted a 100 percent rating 
effective to April 5, 1988, does not revive the previously 
denied claim establishing April 5, 1988, as the effective 
date for the award of service connection for PTSD.  

The finality of the Board's October 1995 decision is subject 
to revision only on the grounds of clear and unmistakable 
error and will be reversed or revised if evidence establishes 
such error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2006).  Otherwise, issues addressed by 
the Board are final.  Because the veteran has not asserted a 
claim of CUE in the Board's October 1995 decision, his 
challenge to the effective date of the award of a 100 percent 
rating for PTSD (previously addressed and denied in the 
October 1995 decision) is barred.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (free-standing claim for earlier 
effective dates vitiates the rule of finality).  

Accordingly, the Board finds that the veteran's free-standing 
claim for an effective date prior to April 5, 1988, for PTSD 
must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  

As the veteran's current claim for an earlier effective date 
is barred as a matter of law, the basis for the Veterans 
Claims Court most recent remand - that the Board failed to 
consider its own finding in a February 1988 decision (on a 
completely separate claim) that the veteran's then-
representative previously raised the issue of entitlement to 
service connection for PTSD and requested further development 
as potentially establishing a claim for benefits - is no 
longer relevant to the current claim for an earlier effective 
date given the subsequent decision in Rudd.

II.  Entitlement to an Effective Date Earlier than February 
22, 1988, for a 20 Percent Disability Evaluation for a 
Seizure Disorder

On February 1, 1988, the Board denied an evaluation greater 
than 10 percent for a seizure disorder.  As discussed above, 
Board decisions are final and subject to revision only on the 
grounds of CUE.  Therefore, the Board's denial of a higher 
evaluation for a seizure disorder was final.  38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1987).

Review of the record reveals that, following the Board's 
February 1, 1988, denial, the first communication from the 
veteran indicating a desire for an increase in the evaluation 
assigned for his service-connected seizure disorder was 
received by VA three weeks later, on February 22, 1988.  
Further review indicates that he did not receive any VA 
examination, nor was he hospitalized, during the period 
between February 1, 1988, and February 22, 1988.

In brief, the record shows that the first claim, either 
formal or informal, that was made subsequent to the Board's 
February 1, 1988, decision was received by VA on February 22, 
1988.  The Board therefore concludes that the preponderance 
of the evidence is against the assignment of an effective 
date prior to February 22, 1988, for the award of a 20 
percent schedular evaluation for a service-connected seizure 
disorder.

In certain situations, the Board may assign an effective date 
for an increased rating prior to the date of a previous final 
determination if the veteran is not relitigating the same 
issue based on the same evidence.  See Hazan v. Gober, 10 
Vet. App. 511 (1997).  In effect, the Board may consider 
additional evidence not of record at the time of the February 
1, 1988, Board decision to determine whether the evidence 
supports a higher rating.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his service-connected 
seizure disorder was received on February 22, 1988, the 
general rule, as provided at 38 C.F.R. § 3.400(o)(1) is that 
the effective date of the award for an increased evaluation 
is the date of the veteran's claim, February 22, 1988, or the 
date entitlement is shown, whichever is later. 

The veteran has been awarded the 20 percent evaluation 
effective February 22, 1988.  Therefore, the focus of the 
Board's review at this time is whether it is factually 
ascertainable that the veteran experienced an increase in his 
service- connected seizure disorder within the year prior to 
February 22, 1988, on the basis of evidence that was not 
considered in the Board's February 1, 1988, decision.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997) (holding 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 13.400(o)(2) 
are applicable only where the increase proceeds the claim 
(provided also that the claim is received within 1 year after 
the increase)).

Therefore, in order to be assigned an effective date prior to 
February 22, 1988, for a 20 percent evaluation for a service-
connected seizure disorder, it must be factually 
ascertainable that the veteran's seizure disorder underwent 
an increase within the year prior to February 22, 1988.  In 
determining whether or not an increase was factually 
ascertainable within the year prior to February 22, 1988, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

In the most recent remand, the Veterans Claims Court raised 
concerns of (i) whether the May 2002 and September 2003 Board 
decisions denying the claim for an earlier effective date had 
considered a medical statement that the veteran's normal 
electroencephalogram (EEG) did not exclude a seizure focus 
and that the veteran's seizures were uncontrolled, and (ii) 
whether the Board failed to consider a November 1987 
application for a Handicapped identification card, which 
indicated that the veteran had seizures more than one 
monthly.

It must be pointed out that the Board's May 2002 and 
September 2003 decisions specifically addressed the findings 
of the EEG testing and contemporaneous medical records 
associated therewith, but not the Handicap Application.  The 
provisions of 38 U.S.C. § 7104 indicate that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  While the Board must review the entire record, 
but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Nonetheless, the Board will again consider the evidence 
associated with the claims file for the one-year period prior 
to February 1, 1988.  

Under DC 8910, grand mal epilepsy is rated under the general 
rating formula for major seizures.  The general rating 
formula for major epileptic seizures provides that a 10 
percent evaluation will be assigned for a confirmed diagnosis 
of epilepsy with a history of seizures and a 20 percent 
evaluation will be assigned for at least one major seizure in 
the last two years; or at least two minor seizures in the 
last six months.  38 C.F.R. § 4.124(a).  A July 1999 Board 
decision denied an evaluation greater than 20 percent for the 
veteran's service-connected seizure disorder and this 
decision is final.

VA outpatient treatment records, dated from August through 
December 1987, reflect that the veteran was seen with reports 
of seizure activity.  For example, November 5 and 23, 1987, 
VA outpatient treatment records reflect that the veteran 
reported having seizures 3 times per week and 2 to 3 times 
per week, respectively.  An August 24, 1987, record reflects 
that he reported 2 to 3 seizures per week and both this 
record and the November 23 record indicate that he reported 
an increase in seizure activity.  

Moreover, the record reflects that the veteran self-reported 
that his seizures were not under control.  These statements 
are reported in numerous medical records.  However, evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, and 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

On December 11, 1987, the veteran underwent an EEG telemetry 
that was normal.  A December 1987 neurology work-up reflected 
that he had two types of seizures, both related to a previous 
military injury, with no post-itcal phase and no warning 
aura.  The neurologist reflected that a previous EEG and 
physical examination were normal but that no sphenoid leads 
were placed.  The veteran related that he had an EEG with 
sphenoid leads placed which showed a seizure focus.  The 
examining physician remarked that a normal EEG, during which 
the veteran had no seizure activity, did not exclude a 
seizure focus.  

However, the fact that the neurologist indicated that a 
seizure focus could not be excluded does not offer an 
assessment of the potential number of seizures the veteran 
experienced.  Therefore, this statement does not support a 
claim for a higher rating.  

It appears that the veteran's on-going statements regarding 
his increase in seizure activity prompted additional follow-
up.  As an example, a December 28, 1987, record reflects that 
the veteran continued to report 2 to 3 seizures per week and 
the assessment was post-traumatic seizure, not under control, 
with a plan to admit the veteran for seizure work-up.  

In fact, the veteran was hospitalized for additional follow-
up.  A VA Hospital discharge summary, relating to a period of 
hospitalization from January 11, 1988, to January 25, 1988, 
reflects that he was admitted for EEG telemetry.  He reported 
a history of two types of seizures, one with no aura with 
loss of consciousness and generalized tonic-clonic movements 
with the bowel and bladder incontinence and post-ictal 
confusion occurring twice per week and, in the past, as many 
as 2 per day.  He noted a second type of seizure described as 
staring spells, one to two minute duration without loss of 
consciousness, occurring four to five times per week.  The 
last generalized seizure was two days prior to admission.  
Medications included Phenobarbital and Dilantin. 

During the January 1988 hospitalization, EEG telemetry was 
performed from January 12 through 15, 1988, and from January 
18 through 22, 1988.  During the evaluation, the veteran had 
several episodes of midnight awakening and feeling 
frightened, which he thought were seizures; however, 
telemetry indicated no seizure activities.  The spells were 
presumed to have been related to flashbacks from PTSD.  At 
discharge, he was doing well without difficulties and 
discharged to home to resume normal activities, but activity 
limitations included inability to drive secondary to seizure 
disorder with a history of seizures within the past year.

Although the VA treatment records reflect that the veteran 
self-reported increased seizure activity from August 1987 
through January 1988, the competent medical evidence, in the 
form of multiple normal EEGs performed in December 1987 and 
January 1988, as well as observations during a two-week 
period of hospitalization in January 1988, indicate that he 
did not have any seizure activity at all.  

In light of his belief during the period of January 1988 
hospitalization that episodes that he was having were 
seizures, with competent medical authority indicating that 
these episodes were, in fact, not seizures, but were related 
to his service-connected PTSD, raises issues of credibility 
of the veteran's self-reported level of seizure activity.  
While he is competent to describe what he felt, he was not 
competent to diagnose seizure activity.  As the objective 
medical evidence did not reflect seizure activity, the 
criteria for a higher rating was not met.  

Next, in an April 1987 Application for Handicapped ID Card, a 
physician checked a pre-printed box on a form noting that the 
veteran's dysfunction was "epilepsy (convulsion disorder) 
involving impairment of consciousness which occur more 
frequently than once a month despite prescribed treatment."  
The box for "neurological disorder due to brain dysfunction 
or damage to the central nervous system including cerebral 
palsy resulting in aberration of motor functions" was also 
checked.  This evidence, however, does not support a higher 
rating.  

While the Application suggested that the veteran had seizures 
more than once per month, the Board finds that the 
physician's check-mark on a pre-printed form for an 
identification card (as opposed to medical treatment), 
without objective medical evidence confirming more frequent 
seizures, does not support a claim for a higher rating.  

Further, it was during this time frame that the veteran was 
self-reporting seizure activity of 2-3 times per week.  Yet, 
when he was hospitalized and evaluated for seizures, 
absolutely no objective medical evidence of seizures was 
identified.  Moreover, there is no evidence that anyone 
witnessed the veteran's reported multiple seizures.  

Therefore, the Board has weighed the information on the 
identification card application form (referencing seizures 
more than once a month) and the veteran's self-reported level 
of seizure activity against the extensive diagnostic testing 
and two week period of hospitalization reflecting that, while 
the veteran felt like he was having seizures, the medical 
evidence failed to reflect any seizure activity at all.  

Given the absence of confirmed seizure activity, a 
preponderance of the evidence is against a finding that there 
was any actual increase in seizure activity during the year 
prior to February 22, 1988.  Since an increase in the seizure 
disorder did not occur within the year prior to February 22, 
1988, the general rule of 38 C.F.R. § 3.400(o)(1) is for 
application and an effective date prior to February 22, 1988, 
for the award of a 20 percent evaluation for a seizure 
disorder is not warranted.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2003 and May 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the most recent transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with hearings before the Board in February 2002 
and August 2006.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, resolution depends primarily on whether the 
veteran indicated an intent to file a claim.  He has produced 
no evidence and none is contained in the claims file 
reflecting an intent to file a claim prior to the dates 
assigned.  A medical opinion or the findings of a medical 
examination are not germane to the issues.  The available 
evidence is sufficient for adequate determinations.  

Current law requires that the veteran be provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claims on appeal.  Even 
though the notice was inadequate on these two elements, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for earlier effective dates.  As such, any questions as to 
the appropriate effective dates have been denied and separate 
notice is not needed.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


ORDER

The claim for entitlement to an effective date earlier than 
April 5, 1988, for the award of a 100 percent disability 
evaluation for a schizo-affective disorder with PTSD is 
denied.

The claim for entitlement to an effective date earlier than 
February 22, 1988, for the award of a 20 percent disability 
evaluation for a seizure disorder is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


